UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6651


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS ONEAL GOVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:06-cr-00750-MBS-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Oneal Govan, Appellant Pro Se.       John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Travis       Oneal     Govan   appeals    the    district          court’s    order

denying     his    motion     for    reduction       of    sentence,       18     U.S.C.

§ 3582(c)    (2012).         We   have    reviewed   the       record    and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.              United States v. Govan, No. 5:06-cr-

00750-MBS-1       (D.S.C.    Apr.   22,    2016).         We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           2